717 N.W.2d 404 (2006)
Dawn C. PETERSON, Respondent,
v.
BENEDICTINE HEALTH CENTER/Self-Insured Berkley Risk Admin. Co., Relators, and
RS Medical, Lakewalk Surgery Center, SMDC Health System, Wolverine Anesthesia, and Noridian/Medicare, Intervenors.
No. A06-583.
Supreme Court of Minnesota.
July 10, 2006.
Edward Q. Cassidy, Karen M. Charlson, Felhaber Larson Fenlon & Vogt, P.A., St. Paul, MN, for Relator.
*405 Sean Michael Quinn, Falsani, Balmer, Peterson, Quinn & Beyer, Duluth, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 1, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/G. Barry Anderson Associate Justice